Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 1 of 12 PageID: 92




Stephen J. Steinlight
TROUTMAN PEPPER HAMILTON
SANDERS LLP
875 Third Avenue
New York, NY 10022
Tel: (212) 704-6000
Fax: (212) 704-6288

John M. Bowler (pro hac vice)
Lindsay Mitchell Henner (pro hac vice)
TROUTMAN PEPPER HAMILTON
 SANDERS LLP
600 Peachtree St. N.E., Suite 3000
Atlanta, GA 30308
Tel: (404) 885-3000
Fax: (404) 885-3900

Attorneys for Plaintiffs-Counterclaim Defendants
Edible IP, LLC and Edible Arrangements, LLC

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 Edible IP, LLC and Edible
 Arrangements, LLC,

    Plaintiffs-Counter Defendants,            Civil Action File No: 3:20-cv-19178-MAS-LHG

                -v.-                          Michael A. Shipp, U.S.D.J.
                                              Lois H. Goodman, U.S.M.J.
 World Media Group, LLC,

    Defendant-Counter Plaintiff.

 PLAINTIFFS’ REPLY TO DEFENDANT’S AMENDED COUNTERCLAIMS (DOC. 35)

       Plaintiffs-Counter Defendants Edible IP, LLC and Edible Arrangements, LLC (“Edible”),

submit their Reply to the Amended Counterclaims (Doc. 35) of Defendant-Counter Plaintiff World

Media Group, LLC.

                                   AS TO COUNTERCLAIMS

      1.       Edible lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 1, which has the effect of a denial.
                                                 1
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 2 of 12 PageID: 93




      2.       Edible lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 2, which has the effect of a denial.

       3.      Edible lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 3, which has the effect of a denial.

      4.       Denied.

      5.       Edible admits that Defendant appears to be the owner of www.edibles.com and

worldmediagroupllc.com. Edible lacks knowledge or information sufficient to form a belief about

the truth of any remaining allegations in paragraph 5, which has the effect of a denial.

      6.       Admitted, except deny that Edible collectively refers to themselves as “Edible IP”.

      7.       Edible admits that the first “Edible Arrangements” store opened in 1999, through

which it sold its unique cut fruit products. Edible further admits it first obtained a United States

Trademark and Service Mark Registration for EDIBLE ARRANGEMENTS® (Reg. No. 2,

356,362) for “Fresh fruits cut in to flower shapes and arranged in containers as floral designs” in

Class 29 on the Principal Register on June 6, 2000 with a first use and first use in commerce date

of October 1998. Accept as so admitted, the remaining allegations in paragraph 7 are denied.

      8.       Denied.

      9.       Denied.

      10.      Denied.

      11.      Denied.

      12.      Denied.

      13.      Edible admits that Defendant-Counter Plaintiff purports to bring these

counterclaims under the trademark laws of the United States, Title 15, United States Code and that

jurisdiction is proper under Section 39 of the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. § 1331



                                                 2
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 3 of 12 PageID: 94




and 28 U.S.C. § 1338(a) and (b). Edible denies that Defendant-Counter Plaintiff is entitled to the

requested judgment or any relief.

      14.       Admitted for purposes of these counterclaims only.

                               AS TO FIRST COUNTERCLAIM
                      (Alleging Declaratory Judgment Of Noninfringement)

      15.       Edible incorporates by reference each response contained in the preceding

paragraphs above as if fully set forth herein.

      16.       Edible admits only that the instant lawsuit challenges the propriety of Defendant-

Counter Plaintiff’s continued registration and use of the edibles.com Domain Name, Defendant-

Counter Plaintiff’s use of the term EDIBLES, and Defendant-Counter Plaintiff’s infringement of

Edible’s intellectual property rights. Edible denies any and all remaining allegations in paragraph

16.

      17.       Denied.

      18.       Denied.

                             AS TO SECOND COUNTERCLAIM

             (Alleging Tortious Interference with Prospective Economic Advantage)

       19.      Edible incorporates by reference each response contained in the preceding

paragraphs above as if fully set forth herein.

       20.      Edible lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 20, which has the effect of a denial.

       21.      Denied.

       22.      Denied.

       23.      Denied.

       24.      Denied.

                                                 3
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 4 of 12 PageID: 95




       25.     Denied.

       26.     Denied.

       27.     Denied.

                               AS TO THIRD COUNTERCLAIM

                (Alleging Order Compelling the U.S. Patent and Trademark
               Office to Cancel U.S. Trademark Registrations for Genericness)

       28.     Edible incorporates by reference each response contained in the preceding

paragraphs above as if fully set forth herein.

       29.     Denied.

       30.     Denied.

       31.     Denied.

       32.     Denied.

       33.     Denied.

       34.     Denied.

                             AS TO FOURTH COUNTERCLAIM

                (Alleging Order Compelling the U.S. Patent and Trademark
               Office to Cancel U.S. Trademark Applications for Genericness)

       35.     Edible incorporates by reference each response contained in the preceding

paragraphs above as if fully set forth herein.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.
                                                 4
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 5 of 12 PageID: 96




       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     Denied.

       48.     Denied.

         AS TO DEFENDANT-COUNTER PLAINTIFF’S PRAYER FOR RELIEF

       The final unnumbered “wherefore” clause of the Counterclaims immediately following

paragraph 48 contains a prayer for relief to which no response is required. To the extent a response

is required, Edible denies that Defendant is entitled to any relief, including, but not limited to, the

relief requested in the wherefore clause paragraphs A through J.

                                       GENERAL DENIAL

       Edible denies each and every allegation in the Counterclaims that was not specifically

admitted above.

                                  AFFIRMATIVE DEFENSES

       Without assuming any burden of proof that otherwise rests with Defendant-Counter

Plaintiff, Edible asserts the following defenses to the Counterclaims.

                               FIRST AFFIRMATIVE DEFENSE

       The Counterclaims fail to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Some or all of the claims asserted in the Counterclaims fail because they are barred by

the equitable doctrines of waiver, laches, estoppel, acquiescence, and/or unclean hands.



                                                  5
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 6 of 12 PageID: 97




                              THIRD AFFIRMATIVE DEFENSE

        Although the Lanham Act gives courts the authority to order the cancellation of

trademark registrations, nothing in the Act gives courts to order the cancellation of trademark

applications, and this Court has no jurisdiction or power to cancel the pending applications of

Edible that Defendant-Counter Plaintiff has challenged, which have not matured into

registration.

                            FOURTH AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff cannot prove the challenged registrations of Edible are

generic, because Defendant-Counter Plaintiff cannot establish that the marks are not associated

by the relevant public with any particular source and that the purchasing or consuming public for

the identified goods and services would understand the term “EDIBLE” or “EDIBLE

ARRANGEMENTS” to be generic.

                              FIFTH AFFIRMATIVE DEFENSE
        None of the competitive activity of Edible on which Counterclaim Plaintiff basis its

Counterclaims can be considered tortious or improper.

                              SIXTH AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff cannot establish the existence of a reasonable expectation of

economic advantage and hasn’t identified any in the Counterclaims.

                            SEVENTH AFFIRMATIVE DEFENSE
        No contract or reasonable expectation of economic benefit to Plaintiff was in effect at the

time of Edible’s alleged improper conduct.

                             EIGHTH AFFIRMATIVE DEFENSE

        Edible was unaware of and had no knowledge of any prospective economic expectancy

between Counterclaim Plaintiff and any third party.

                                                 6
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 7 of 12 PageID: 98




                               NINTH AFFIRMATIVE DEFENSE

       If any lost reasonable expectation of economic benefit to Counterclaim Plaintiff occurred,

which Edible denies, it would have occurred regardless of Edible’s conduct and there was lack of

causation between Edible’s actions and the alleged lost prospective gain or expectancy.

                               TENTH AFFIRMATIVE DEFENSE

       Edible did not intend for its conduct to interfere with any prospective economic

advantage of Counterclaim Plaintiff and at all times Edible acted without malice.

                              ELEVENTH AFFIRMATIVE DEFENSE

       The alleged interference and other acts or omissions of Edible are not actionable since its

conduct was legally justified and/or privileged.

                              TWELFTH AFFIRMATIVE DEFENSE

       Edible cannot have intentionally caused any third person not to enter into a prospective

business relation with Defendant-Counter Plaintiff or otherwise interfered improperly with

Defendant-Counter Plaintiff’s reasonable business expectancies by lawfully enforcing its

intellectual property rights against Defendant-Counter Plaintiff.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Edible cannot have tortiously interfered with any prospective business relation with

Defendant-Counter Plaintiff by its acts and statements made in connection with the pursuit of

litigation which are protected by the litigation privilege.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Edible did not employ improper, deceptive or other unjust means in the conduct that is

alleged to have interfered.




                                                   7
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 8 of 12 PageID: 99




                            FIFTEENTH AFFIRMATIVE DEFENSE

          Defendant-Counter Plaintiff suffered no actual injury that is compensable at law or in

equity.

                            SIXTEENTH AFFIRMATIVE DEFENSE

          Defendant-Counter Plaintiff did not incur any damage or harm due to any purported acts

or omissions of Edible.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

          Any damage or harm allegedly incurred by Counterclaim Plaintiff is attributable to

causes or persons or entities other than any purported acts or omissions of Edible.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

          The acts or omissions of Defendant-Counter Plaintiff in this action were the proximate

cause and superseding, intervening, and/or independent cause of any alleged injury or damage

sustained by Defendant-Counter Plaintiff.

                           NINETEENTH AFFIRMATIVE DEFENSE

          The damages that Defendant-Counter Plaintiff is seeking are completely speculative in

nature.

                            TWENTIETH AFFIRMATIVE DEFENSE

          Defendant-Counter Plaintiff cannot recover damages that resulted from its failure to

mitigate damages.


                          TWENTY-FIRST AFFIRMATIVE DEFENSE

          The conduct of Edible at all times was in good faith.




                                                   8
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 9 of 12 PageID: 100




                        TWENTY-SECOND AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff is not entitled to an award of punitive damages because

 Edible has not engaged in an intentional tort or other actionable conduct.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff is not entitled to an award of punitive damages because

 Edible’s conduct was justified and/or privileged.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        Any award of punitive damages against Edible under the facts and circumstances of this

 case given the innocent conduct of Edible and the absence of actual harm incurred by Defendant-

 Counter Plaintiff would violate the due process clause of the U.S. Constitution.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff is not entitled to preliminary or permanent injunctive relief,

 because any injury to Counterclaim Plaintiff is not immediate and irreparable, Defendant-

 Counter Plaintiff would have an adequate remedy at law, the balance of hardships favors no

 injunction, and the public interest is best served by no injunction.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff’s claim for recovery of attorney’s fees must fail because

 Defendant-Counter Plaintiff cannot establish a contractual, statutory, or other basis for a fee

 award against Edible so as to alter the American Rule that each party pays only its own

 attorney’s fees, regardless of whether they win or lose.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        Defendant-Counter Plaintiff’s claim for recovery of attorney’s fees must fail because

 Defendant-Counter Plaintiff cannot establish that this is an exceptional case, or any unambiguous

 showing of extraordinary misconduct on the part of Edible, or any other egregious misconduct
                                                   9
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 10 of 12 PageID: 101




 that would warrant a determination that the issues in the case were exceptional , so as to warrant

 a fee award.

                                 RESERVATION OF DEFENSES

        Edible IP, LLC and Edible Arrangements, LLC allege that they intend to rely upon such

 other defenses as may become available or apparent during the course of investigation, discovery,

 or trial, and Edible IP, LLC and Edible Arrangements, LLC reserve the right to amend their Reply

 to Defendant-Counter Plaintiff’s Amended Counterclaims to assert such other defenses to which

 they may be entitled.

                                  DEMAND FOR JURY TRIAL

        Edible IP, LLC and Edible Arrangements, LLC hereby demand a jury trial for all issues of

 the Counterclaims so triable.

        WHEREFORE, Edible IP, LLC and Edible Arrangements, LLC demand judgment as

 follows on the Counterclaims:

                (a)      Dismissing the Defendant-Counter Plaintiff’s Counterclaims in their

 entirety and with prejudice;

                (b)      Awarding costs and disbursements including reasonable attorney fees to

 Edible IP, LLC and Edible Arrangements, LLC; and

                (c)      For such other and further relief as this Court may deem just and proper.

                                             TROUTMAN PEPPER HAMILTON
                                             SANDERS LLP

                                             By: s/ Stephen J. Steinlight
                                             Stephen J. Steinlight
                                             875 Third Avenue
                                             New York, NY 10022
                                             Tel: (212) 704-6000
                                             Fax: (212) 704-6288
                                             stephen.steinlight@troutman.com

                                                  10
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 11 of 12 PageID: 102




                                   John M. Bowler (admitted pro hac vice)
                                   Lindsay Mitchell Henner (admitted pro hac vice)
                                   600 Peachtree Street, N.E., Suite 3000
                                   Atlanta, GA 30308
                                   Tel: (404) 885-3000
                                   Fax: (404) 885-3900
                                   john.bowler@troutman.com
                                   lindsay.henner@troutman.com
                                   Attorneys for Edible IP, LLC and Edible
                                   Arrangements, LLC




                                       11
Case 3:20-cv-19178-MAS-LHG Document 38 Filed 07/14/21 Page 12 of 12 PageID: 103




                                  CERTIFICATE OF SERVICE

         I hereby certify on July 14, 2021, I electronically filed the foregoing with the Clerk of

 Court using the CM/ECF system which will automatically send email notification of such filing

 to all attorneys of record.


         Dated: July 14, 2021

                                                       /s/ Stephen J. Steinlight




 112556862
